Detailed Action
Applicant presented the following claims for consideration on 08/08/2022:
Amended claim(s): 1 and 7.
Pending claim(s): 1-9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shrubsole et al., Pub. No.: US 2015/0120246 (Shrubsole).

Shrubsole teaches:
Claim 1.	 A method of monitoring usage of a lighting system using apparatus comprising a processor, the method comprising:
the processor receiving an output from at least one component of a lighting system, the output indicating usage of the lighting system by a user, (¶ 43, “usage information and user satisfaction levels during the lifetime of the lighting product” is stored) 
the usage of the lighting system indicating that the user frequently sets a light source dimmer control to a maximum or a minimum setting, or that the user is attempting to select a color to be rendered by the lighting system that is not a color that can be rendered by the lighting system; (¶ 45, wherein the lighting source is “an intelligent light source such as a lamp or module, with controllable
illumination features such as dimming, color tuning, radio frequency control or coded light communication” and ¶¶ 8, 48-49, 70, wherein stored data obtained from a light source includes the usage of the light source dimmer control and color by storing “time of operation, intensity, color, user satisfaction information” as illustrated in table 2)
the processor accessing a database of available lighting system products; (¶ 59, “The database 460 includes information about replacement lighting products”)
the processor selecting a lighting system product from the database in view of the usage of the lighting system by the user; and (¶ 59, “usage information and user satisfaction levels during the lifetime of the lighting product” is used for formulating “a query for replacement lighting products that quickly come up to full illumination when turned on”)
the processor arranging for an indication of the selected lighting system product to be provided to the user, the indication providing a light source that generates a greater maximum output or a lesser minimum output respectively, or that allows the selected color to be rendered, respectively. (¶ 59, a displayed query result is an indication of  replacement lighting products, based on the “usage information and user satisfaction levels during the lifetime of the lighting product”;  ¶¶ 8, 48-49, 70, wherein “usage information and user satisfaction levels” includes “time of operation, intensity, color, user satisfaction information” as illustrated in table 2; and ¶ 59, wherein a product is provided with a greater maximum output when it turned on compare to the old product which was not capable of producing maximum output when it turned on identified based on the stored information: “For example, the recovered information may indicate the lighting product 100 was frequently turned on and off (or as illustrated in table 2, secs: time spent in upper range of intensity values). In this case, the processor 450 may formulate a query for replacement lighting products that quickly come up to full illumination when turned on”)

Claim 7.	 Apparatus for monitoring usage of a lighting system, the apparatus comprising a processor arranged to:
receive an output from at least one component of a lighting system, the output indicating usage of the lighting system by a user, (¶ 43, “usage information and user satisfaction levels during the lifetime of the lighting product” is stored) 
the usage of the lighting system indicating that the user frequently sets a light source dimmer control to a maximum or a minimum setting, or that the user is attempting to select a color to be rendered by the lighting system that is not a color that can be rendered by the lighting system; (¶ 45, wherein the lighting source is “an intelligent light source such as a lamp or module, with controllable
illumination features such as dimming, color tuning, radio frequency control or coded light communication” and ¶¶ 8, 48-49, 70, wherein stored data obtained from a light source includes the usage of the light source dimmer control and color by storing “time of operation, intensity, color, user satisfaction information” as illustrated in table 2)
access a database of available lighting system products; (¶ 59, “The database 460 includes information about replacement lighting products”)
select a lighting system product from the database in view of the usage of the lighting system by the user; and (¶ 59, “usage information and user satisfaction levels during the lifetime of the lighting product” is used for formulating “a query for replacement lighting products that quickly come up to full illumination when turned on”)
arrange for an indication of the selected lighting system product to be provided to the user, the indication providing a light source that generates a greater maximum output or a lesser minimum output respectively, or that allows the selected color to be rendered, respectively. (¶ 59, a displayed query result is an indication of  replacement lighting products, based on the “usage information and user satisfaction levels during the lifetime of the lighting product”;  ¶¶ 8, 48-49, 70, wherein “usage information and user satisfaction levels” includes “time of operation, intensity, color, user satisfaction information” as illustrated in table 2; and ¶ 59, wherein a product is provided with a greater maximum output: “For example, the recovered information may indicate the lighting product 100 was frequently turned on and off (or as illustrated in table 2, secs: time spent in upper range of intensity values). In this case, the processor 450 may formulate a query for replacement lighting products that quickly come up to full illumination when turned on”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shrubsole, in view of Khalili et al., “Hierarchical Preference Learning for Light Control from User Feedback” (Khalili). 

Claim 5.	Shrubsole taught the method according to claim 3 wherein the recorded information includes context in which the usage of the lighting system takes place. (¶ 49, stored information includes context/timestamp)
Shrubsole did not explicitly disclose determining a time when to provide the indication to the user on the basis of at least the data concerning the context in which the usage of the lighting system takes place, the processor arranging for the indication of the selected lighting system product to be provided to the user at the determined time. 
Khalili teaches  determining a time when to provide the indication to the user on the basis of at least the data concerning the context in which the usage of the lighting system takes place, the processor arranging for the indication of the selected lighting system product to be provided to the user at the determined time. (Abs., Secs. 1, 2 and sec. 2.2, wherein based on learning user preferences for light intensity in certain usage context including  time, location and activity, an ideal light intensity level is provided to the user for the same context: “The state of the user (time of the day, location, and activity) is observed by the system, and the service is chosen automatically by the algorithm based on the user’s preference learned up to that time”, “hierarchical reinforcement learning is applied to learn the user’s preferred light settings. These settings are represented by a utility function estimated from the adapted  reinforcement learning Q-tables, which carry preferred values for a range of user states across location, activity, and time. This learning process is online and adaptive. With the learnt satisfaction utility functions, the actor module solves for the optimal light setting through an optimization method that aims to maximize the user’s satisfaction while minimizing energy consumption”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing determining a time when to provide the indication to the user on the basis of at least the data concerning the context in which the usage of the lighting system takes place, the processor arranging for the indication of the selected lighting system product to be provided to the user at the determined time because doing so would further increase usability of Shrubsole by considering the usage context such as time, location and user activity for providing an optimal light intensity level for the user as “a balance between user satisfaction and energy cost”.
Claim 9 is rejected under the same rationale as claim 5.

Claim 6.	A method according to claim 1, wherein the selecting a lighting system product comprises selecting a lighting system product that will provide a more power-efficient usage of the lighting system. (Shrubsole, ¶ 59, a displayed query result is an indication of  replacement lighting products; Khalili, Abs, “We propose a system for optimized light control in smart homes considering both energy efficiency and user preference… The optimal light intensity level is determined as a balance between user satisfaction and energy cost”; sec. 2)

Response to Amendment and Arguments
Applicant’s arguments with respect to rejected claims have been considered but are not persuasive for the following reason.
Applicant argues, “Indications of frequency (emphasis original) of lighting products being on/off or user satisfaction would not result in light sources that generate more/less output or rendering a selected color. As noted in Shrubsole, the results of user satisfaction would instead potentially cause the processor to suggest "replacement lighting products that quickly come up to full illumination when turned on" or "replacement lighting products that have relatively long peak illumination lifetimes." Shrubsole, para. [0059]. Neither of these recommendations relate to either maximum/minimum output or rendering color.” Remarks, 5-6.
In response:  a user behavior, e.g., “the light product 100 was frequently turned on and off” and a satisfaction level with respect to a particular lighting property used by the user is utilized for recommending a lighting product to the user. For example, a user dissatisfaction with a selected color indicates that the system did not provide a desired/satisfiable color: ¶ 49, “satisfaction statistics may also be stored in the memory unit 120 to capture a particular lighting property along with a level of user satisfaction with that lighting property. Such a lighting property may be, for example, the color of light produced by the lighting product 100, and the relative level of satisfaction indicated by a user”. See also table 2 and ¶¶ 74-77. Evidently, a recommended lighting product based on “the way the lighting product 100 was used and/or recorded user satisfaction information” in ¶¶ 58-59 is not the same old product. It is a suitable product that generates desired color or a greater maximum output compare to the previously used product incapable of generating desired color or maximum output/full illumination when turned on otherwise the system would not go through recording the product usage information. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159